Exhibit 10.5
Restated Second Amendment To
Purchase and Sale Agreement
And Joint Escrow Instructions
(TSG — LITTLE VALLEY)
     THIS RESTATED SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT
ESCROW INSTRUCTIONS (this “Restated Amendment”), dated as of October 15, 2009,
is by and between TSG LITTLE VALLEY, LP, a California limited partnership
(“Seller”), and SPT-LAKE ELSINORE HOLDING CO., LLC (“Buyer”) (as
successor-in-interest by assignment to Shopoff Advisors, L.P., a Delaware
limited partnership), and amends that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of September 30, 2008, as previously amended
(as amended, the “Agreement”). Capitalized terms used herein shall have the
meanings given them in the Agreement. This Restated Amendment corrects and
supersedes that certain Second Amendment to Purchase and Sale Agreement between
Seller and Buyer of even date herewith.
     Seller and Buyer agree to amend the Agreement as follows:
     Two Million Nine Hundred Thousand Dollars ($2,900,000.00) of the Purchase
Price shall be paid by Buyer’s execution and delivery into Escrow of (i) an
All-Inclusive Purchase Money Note Secured by Deed of Trust in favor of Seller as
Payee therein, in the principal amount of Two Million Nine Hundred Thousand
Dollars ($2,900,000.00), and (ii) an All-Inclusive Deed of Trust executed by
Buyer in favor of Seller as Beneficiary therein, securing the foregoing
All-Inclusive Purchase Money Note.
     In all other respects the Agreement shall remain unmodified and in full
force and effect.
     IN WITNESS WHEREOF, the parties have executed this Restated Amendment as of
the date first above written.

                          Seller:   TSG LITTLE VALLEY, L.P., a California
limited partnership
 
                            By:   Portfolio Partners, Inc., a California
Corporation
 
                       
 
      By:   /s/ Stevan J. Gromet                            Stevan J. Gromet,
President
 
                        Buyer:   SPT-LAKE ELSINORE HOLDING CO., LLC, a Delaware
limited liability company
 
                            By:   Shopoff Partners,L.P., a Delaware limited
partnership,
sole member
 
                                By:   Shopoff General Partner, LLC, a Delaware
limited liability company, general partner
 
                                    By:   Shopoff Properties Trust, Inc., a
Maryland corporation, manager
 
                       
 
              By:   /s/ William A. Shopoff                                     
      William A. Shopoff,
President and CEO

